Title: To Benjamin Franklin from William Carmichael, 20 August 1782
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir
Sn. Ildefenso 20th Augt. 1782.
I begin this as I have done several of my former Letters with Advising your Excy that I have drawn on You a bill in favor of Messrs. Estevan Drouilhet & Co. for 2400 Livres Tournois at 90 days after Date, this Sum being the ballance of the Quarters Salary for which you permitted me to draw— The Cte. de Montmorin informs me that the King has been pleased to furnish you lately with further supplies to answer our Demands in Europe— In that case I hope you will have the goodness to think of my Wants & to inform me when it will be in your Power to accept drafts for what may be due of my Salary—
This Court is as Dilatory as ever— It is an excellent School for Patience, for which reason I suppose so many Young Ministers are sent hither from Other Countries; if It was only innattentive to our Affairs, We should have still more reason to complain, But I find that All who have business here, even our Allies, are treated Alike by the Ministry, Neither Soothing or Menacing make any Impression; I have seen Memorials in each Stile, which have shared the Same Fate— A Terrible Mortification for those who write & reason well & who love to write & reason— I wait from time to Time on the Count de F.B [Floridablanca] & Mr Del Campo & in a respectful Manner Sollicit their Attention to the Offices passed by Mr Jay, They receive me politely & promise and make Excuses. To shew Resentment without the Ability to gratify it, would be as Idle as it might be prejudicial at this Crisis— The Ct. de Florida Blanca repeated at this Sitio his Invitation to me to dine with the Corps Diplomatique on the Saturday, I have availed Myself of it but once & that on Consequence of the Advice of the French Ambassador & the Ministers requesting me to see him on the Saturdays a half an hour before Dinner— He will probably soon have more to do than Ever, Mr Roda the Minister de gracias y Justicia being dangerously ill, it is said that the King in case of his Death will oblige the Ct de F.B. to accept of that Department Also—
The Depretiation of the paper is now at 10 pr Ct., The Subscription for the Bank of Carlos fills slowly, I beleive not more than 11 millions of Rials have been subscribed—
On the night of the 14th Inst the Beseigers were to make their Approaches on the Land Side agst. Gibraltar, six thousand men of which 1000 are French were to be employed on this Occasion: if discovered by the Beseiged, before they had time to cover themselves, it is probable that it has been a bloody business, The Courier which brings this to your Excy, will also carry an Acct of the Issue of this Affair— 620 bouches de feu are to be employed in this seige.
The Prussian Minister was presented to the King and Royal Family on Sunday last. On Sunday evening he visited the Foreign Ministers chargés des Affaires &c & myself Among the Number, leaving at my Lodgings the following note.
“Le Comte de Nostitz a l’honneur d’informer Monsr Carmichael qu’il a pris ce Matin ces audiences du Roy et de la Famille Royale.
A St. Ildefence le 18 Aout 1782.”


I have returned his visit and he appears disposed to live on Good terms with me— I am told that the Empress of Russia has given or is about to give Orders to her Ministers at foreign Courts to treat those of America in the Same manner as they treat Those of Other Nations. I have no Correspondence with Mr Dana, nor with Mr Adams— I have not had the honor to hear from Mr Jay since he left this Country & your last to me was of the 11th of June— I am without Information from Congress, for Mr Livingston refers me to Mr Jays letters. I am without Instructions, altho’ I know that late ones have been sent to our Ministers. In short I believe that no person in my character was ever in a more embarassed Situation. I cannot console myself with the reflection, that where little is given, little can be expected, for I receive 1000 pounds Sterling pr. Anm. & I dun your Excy for it as if I merited it by my Services—
I hear that a Mr Fitzherbert has or is to reimplace Mr Greenville, that Mr Oswald treats still with you— That the Ct de Aranda has commenced his Conferences with Mr Jay— I have little hopes from this quarter until a general pacification takes place.
The Fables of yriarte which I sent by Mr Jay to your Excy have occasioned the publication of One against him entitled El Asno Erudito, this has produced an answer in Prose— I shall send copies of each to you by this Courier, if those to whom I have lent them return them in Time— In return I take the Liberty of Intreating You to procure & send me a work published by the Mr Cumberland who resided here some time— The French and Imperial Ambassadors and Many Others are desirous of seeing it & it would be a particular pleasure to me to have it in my power to be the first to gratify their Curiosity— It may be addressed by a Courier to the Ct. de Montmorin— I write to Mr Jay by this Courier on his private Affairs— If there appears Any Intelligence on this Letter Worth his Attention, I beg you to Communicate it to him— You will please to present my Compliments to your Grandson & to believe me ever with high respect and Regard Your Excys. Obliged & Humble Sert.
Wm. Carmichael
His Excy. Benjamin Franklin

